Exhibit 32.2 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report (the “Report”) on the Form 10-KA of Plata Resources Inc. (the “Company”) for theyear endedDecember 31, 2009, as filed with the Securities and Exchange Commission on the date hereof, I, Presentacion A. Coranes, Chief Accounting Officer, Chief Financial Officer and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: i.The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and iiThe information contained in this Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:January 25, 2011 PRESENTACION A. CORANES Presentacion A. Coranes Chief Accounting Officer, Chief Financial Officer and Director -1-
